Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         02-JAN-2019
                                                         02:03 PM



                          SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE JOHN SUN-KYUNG SONG, Petitioner.


                        ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of the petition to resign and
surrender his license to practice law in the State of Hawai#i
filed by attorney John Sun-Kyung Song, pursuant to Rule 1.10 of
the Rules of the Supreme Court of the State of Hawai#i (RSCH),
and the affidavits submitted in support thereof, we conclude
Petitioner Song has complied sufficiently with the requirements
of RSCH Rule 1.10 to warrant granting the petition.      Therefore,
          IT IS HEREBY ORDERED that the petition is granted nunc
pro tunc to December 31, 2018.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner John Sun-Kyung Song, attorney number 2182,
from the roll of attorneys of the State of Hawai#i, effective
with the filing of this order.
          DATED:   Honolulu, Hawai#i, January 2, 2019.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson




                                 2